The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                June 23, 2022

                                2022COA66

No. 20CA1881, In re Marriage of Olsen — Family Law —
Parents and Children — Assisted Reproduction — Embryos

     As a matter of first impression, a division of the court of

appeals applies the test set forth in In re Marriage of Rooks, 2018

CO 85, to the following situation: one party wishes to donate pre-

embryos based on her sincerely held religious beliefs, and the other

party wishes to destroy the pre-embryos to avoid procreation.

Applying the principle that “ordinarily a party not wanting to

procreate should prevail when the other party wants to donate the

pre-embryos instead of using them to have a child of his or her

own,” the division concludes that the party seeking to donate here

does not prevail. In re Marriage of Fabos, 2019 COA 80, ¶ 45

(emphasis in original).
COLORADO COURT OF APPEALS                                   2022COA66


Court of Appeals No. 20CA1881
El Paso County District Court No. 12DR5458
Honorable Timothy Schutz, Judge


In re the Marriage of

Jamie R. Fabos, f/k/a Jamie R. Olsen,

Appellee,

and

Justin R. Olsen,

Appellant.


                        JUDGMENT REVERSED AND CASE
                         REMANDED WITH DIRECTIONS

                                   Division VII
                           Opinion by JUDGE BERGER
                         Brown and Johnson, JJ., concur

                           Announced June 23, 2022


Telios Law PLLC, Theresa Lynn Sidebotham, Joseph B. Brown, Monument,
Colorado, for Appellee

Paige Mackey Murray LLC, Paige Mackey Murray, Boulder, Colorado, for
Appellant
¶1    Jamie R. Fabos (wife), formerly known as Jamie R. Olsen, and

 Justin R. Olsen (husband) continue to dispute the disposition of

 their cryogenically frozen pre-embryos after their divorce. This case

 is before us again on husband’s appeal from the district court’s

 judgment on remand after his first appeal, In re Marriage of Fabos,

 2019 COA 80.

¶2    In this second appeal, we review the district court’s award of

 the parties’ pre-embryos to wife based on its application of the

 multi-factor balancing test from In re Marriage of Rooks, 2018 CO

 85, as well as the remand instructions from Fabos. Rooks resolved

 a dispute between one spouse who wanted to implant pre-embryos

 to have children and the other spouse who wanted to destroy the

 pre-embryos to avoid becoming a genetic parent. Id. at ¶¶ 3, 14.

 The supreme court recognized that the parties’ constitutionally

 based interests “in either achieving or avoiding genetic parenthood”

 formed the underpinnings of the analysis. Id. at ¶ 64. Rooks,

 however, did not address, as part of its balancing test, the issue of

 one party’s desire to donate the pre-embryos versus the other

 party’s desire to destroy them.




                                   1
¶3    This case centers on a dispute between one spouse who wants

 to donate the pre-embryos to another couple because of her

 religious belief that they are human lives and must be preserved

 and the other spouse who wants to destroy the pre-embryos to

 avoid procreation. Therefore, this case presents an issue not

 addressed by Rooks: how to account for one party’s religious beliefs

 as part of the balancing test.

¶4    We greatly respect the district court’s careful consideration of

 these extraordinarily difficult legal questions and its extensive order

 after remand. But, for the reasons explained below, we conclude

 that the district court erred by misapplying the Rooks factors and

 by failing to comply with the mandate from Fabos. We reverse the

 judgment, direct entry of judgment for husband, and remand the

 case solely for the entry of judgment and any collateral orders

 necessary to enforce that judgment.

                   Relevant Facts and Procedural History

¶5    During their marriage, the parties wanted to have children but

 were unable to conceive naturally. They visited a fertility clinic for

 in vitro fertilization (IVF). Two of the resulting pre-embryos were

 implanted successfully, resulting in wife giving birth to the parties’


                                    2
 twins in October 2011. Two additional pre-embryos were

 cryogenically frozen and placed in storage.

¶6    Before the parties underwent IVF, the fertility clinic presented

 them with a form agreement entitled “Informed Consent for Assisted

 Reproduction.” The form agreement contained choices for the

 disposition of the pre-embryos in two scenarios — (1) on their

 mutual death or incapacity, and (2) when wife reaches age fifty-five.

 Those choices were:

         1. thaw and discard the pre-embryos;

         2. donate the pre-embryos for research; or

         3. donate the pre-embryos to another couple.

 For both scenarios, the parties each initialed the line next to the

 third option — to donate the pre-embryos to another couple.

¶7    The form agreement did not, however, contain an option

 regarding the disposition of the pre-embryos in the event of divorce.

 Instead, the form agreement provided that ownership of the pre-

 embryos on dissolution of marriage will be “as directed by court

 decree and/or settlement agreement.” The parties signed the form

 agreement, without altering the form agreement’s divorce provision




                                    3
  or separately specifying in a different agreement the disposition of

  the pre-embryos in the event of divorce.

¶8     In December 2012, wife petitioned to dissolve the parties’

  marriage. The parties disagreed on the disposition of the stored

  pre-embryos. Wife wanted to donate them to another infertile

  couple, whereas husband wanted to thaw and discard them.

¶9     After an evidentiary hearing, the district court awarded the

  pre-embryos to wife for donation to another couple. Husband

  appealed. A division of this court in Fabos reversed and remanded

  for the district court to reconsider the case, applying the supreme

  court’s balancing of interests framework from Rooks, ¶¶ 65-72,

  which had been announced after the entry of the district court’s

  first judgment. See Fabos, ¶¶ 9, 16, 57.

¶ 10   The division further instructed the district court not to weight

  “wife’s subjective belief that the pre-embryos should be protected as

  human life more heavily than husband’s interest in not procreating

  using the pre-embryos.” Id. at ¶ 57. And, critical to our

  disposition, the Fabos division held that “ordinarily a party not

  wanting to procreate should prevail when the other party wants to




                                    4
  donate the pre-embryos instead of using them to have a child of his

  or her own.” Id. at ¶ 45 (emphasis in original).

¶ 11   On remand, the district court held another evidentiary

  hearing. At the second hearing, wife claimed that her firmly held

  religious beliefs and corresponding constitutional right to freedom

  of religion under the First Amendment to the United States

  Constitution compelled a decision in her favor.

¶ 12   In a comprehensive order, the district court again awarded the

  pre-embryos to wife for donation to third parties.1 Husband again

  appealed. The district court stayed the judgment pending the

  issuance of the mandate of this court.




  1 At the hearing on remand, wife presented an alternative intended
  use of the pre-embryos by saying that she would have them
  implanted if her interest in donating them was not strong enough to
  overcome husband’s interest in avoiding procreation. However, the
  district court found that, given the acrimony between the parties
  since the dissolution of their marriage and the potential that more
  genetic children between the parties would result, wife’s alternative
  use would not prevail in a balancing analysis against husband’s
  interest. Accordingly, it ordered that wife could only donate the
  pre-embryos and not have them implanted. Wife did not cross-
  appeal this part of the district court’s judgment.


                                    5
                 Disposition of the Parties’ Stored Pre-Embryos

¶ 13   Husband contends that the district court erred by awarding

  the pre-embryos to wife based on the subjective importance of her

  religious belief that the pre-embryos are human lives. He argues

  that the court violated Fabos and Rooks by again weighting wife’s

  religious beliefs more heavily than his interest in avoiding

  procreation.

¶ 14   We agree that the district court’s judgment cannot stand. The

  court misapplied the Rooks factors and did not follow the mandate

  from Fabos to avoid “weighting wife’s subjective belief that the pre-

  embryos should be protected as human life more heavily than

  husband’s interest in not procreating using the pre-embryos.”

  Fabos, ¶ 57. We conclude, as a matter of law based on a proper

  application of the Rooks factors and the Fabos mandate, that the

  present case is not one of the rare circumstances where a party

  wanting to donate the pre-embryos to third parties can prevail over

  the other party who opposes procreating with the pre-embryos. See

  Rooks, ¶ 32; Fabos, ¶¶ 34, 38, 45.




                                    6
                        A.     Standard of Review

¶ 15   Whether a district court applied the correct legal standard is

  an issue we review de novo. See LaFond v. Sweeney, 2015 CO 3,

  ¶ 12. We also review de novo whether the district court complied

  with this court’s mandate in Fabos. See Thompson v. Catlin Ins. Co.

  (UK), 2018 CO 95, ¶ 20.

¶ 16   Because pre-embryos are marital property (albeit of a “special

  character,” Rooks, ¶ 57) we apply an abuse of discretion standard to

  the court’s award of the pre-embryos to one of the parties, Fabos, ¶

  21. A court abuses its discretion when its decision is manifestly

  arbitrary, unreasonable, or unfair, or when it misconstrues or

  misapplies the law. In re Marriage of Evans, 2021 COA 141, ¶ 25.

                          B.    Legal Standards

                                1.   Rooks

¶ 17   As noted, Rooks similarly involved a divorcing couple’s dispute

  over the disposition of their cryogenically frozen pre-embryos when

  their IVF agreement did not specify the disposition of the pre-

  embryos on divorce but provided only that the dissolution court

  would decide the issue. See Rooks, ¶¶ 2-3, 13. Like the parties

  here, the couple in Rooks had successfully implanted some of their


                                     7
  pre-embryos, resulting in the births of their children, and they had

  frozen and stored the remaining pre-embryos. Id. at ¶¶ 3, 7, 12.

¶ 18   Because the parties’ agreement in Rooks did not address the

  disposition of the pre-embryos on divorce, the district court in that

  case applied a balancing of the interests test and awarded the pre-

  embryos to the husband, who wanted to thaw and discard them,

  finding that, under the circumstances, his right “not to be forced to

  become a genetic parent” outweighed the wife’s right to use the pre-

  embryos to have more children. Id. at ¶¶ 18-22. The wife appealed,

  and a division of this court affirmed the district court’s ruling. Id.

  at ¶¶ 23-30.

¶ 19   The supreme court granted certiorari review. After finding no

  controlling Colorado authority, it examined the various approaches

  courts in other states have taken to resolve disputes between

  divorcing spouses over the disposition of stored pre-embryos. Id. at

  ¶¶ 31-32, 40-48. It held that Colorado courts must resolve such

  disputes by first looking to any agreement between the parties

  concerning the disposition of the pre-embryos on divorce. Id. at

  ¶¶ 59-63. If the parties agreed to a disposition on divorce, that

  agreement must be enforced. Id. In the absence of an agreement,


                                     8
however, courts “should balance the parties’ respective interests

and award the pre-embryos accordingly.” Id. at ¶ 64; see also id. at

¶¶ 33-34. The supreme court provided the following “non-

exhaustive list” of factors that courts should weigh in determining

whose wishes concerning marital pre-embryos should prevail:

     1. A court should consider “the intended use of the party

        seeking to preserve the disputed pre-embryos.” Id. at ¶ 66.

        Important to our disposition of this case, the supreme

        court held that “[a] party who seeks to become a genetic

        parent through implantation of the pre-embryos . . . has a

        weightier interest than one who seeks to donate the pre-

        embryos to another couple.” Id.

     2. A court should consider the demonstrated physical ability

        or inability of the party seeking to implant the pre-embryos

        to have a genetic child through other means. Id. at ¶ 67.

     3. Relatedly, a court should consider the parties’ original

        reasons for pursuing IVF, which may favor preservation if,

        for example, they used IVF to preserve a spouse’s ability to

        have a genetic child in the face of fertility-impairing

        medical treatment. Id. at ¶ 68.


                                  9
       4. A court should consider the hardship to the party seeking to

          avoid becoming a genetic parent, including emotional,

          financial, or logistical considerations. Id. at ¶ 69.

       5. A court should consider either party’s demonstrated bad

          faith or attempt to use the pre-embryos as unfair leverage

          in the divorce proceedings. Id. at ¶ 70.

       6. Finally, other factors “may be relevant on a case-by-case

          basis.” Id. at ¶ 71.

¶ 20   Rooks also identified certain factors that a court can never

  consider when balancing the parties’ interests relative to the

  disposition of their pre-embryos. See id. at ¶¶ 65, 71, 73.

  Specifically, a court may not consider whether a party seeking to

  become a genetic parent using the pre-embryos can afford to have

  another child, the number of either party’s existing children as the

  sole factor in the analysis, or that a party could adopt a child

  instead of having a genetic child using the pre-embryos. Id. at ¶ 71.

¶ 21   The Rooks court stated that its balancing framework

  “recognizes that both spouses have equally valid, constitutionally

  based interests in procreational autonomy.” Id. at ¶ 72. The

  supreme court also characterized the parties’ interests in either


                                    10
  achieving procreation or avoiding procreation as “equivalently

  important, yet competing.” Id. at ¶ 74.

                                2.    Fabos

¶ 22   In reversing the district court’s first award of the pre-embryos

  to wife, the Fabos division instructed the court to apply the Rooks

  balancing of interests test on remand. Fabos, ¶¶ 16, 57. The

  division concluded that the district court erred by crediting wife’s

  belief that the pre-embryos are human lives and her desire to

  donate them for “a productive purpose” as “innately and

  unavoidably superior” to husband’s desire to avoid procreation. Id.

  at ¶ 53. By doing so, the district court “tilted the scale” in favor of

  wife based on a factor the Rooks court didn’t recognize — the

  relative strength or sincerity of the parties’ respective personal or

  moral convictions. According to the Fabos division, the district

  court’s additional factor “does not advance the [Rooks] court’s

  charge of giving primacy to one of ‘the equivalently important, yet

  competing, right to procreate and right to avoid procreation’”; is

  “contrary to established law” that pre-embryos are not persons

  under Colorado law; and is inconsistent with the fact that a party

  who wants to donate has a less weighty interest than a party who


                                     11
  wants to have children using the pre-embryos. Id. at ¶¶ 51-55

  (quoting Rooks, ¶ 74); see also Rooks, ¶¶ 56, 66.

¶ 23   Although the Rooks factors are not exhaustive and the record

  supported the district court’s finding that wife sincerely and

  passionately believed that the pre-embryos are human lives, the

  division concluded that the district court erred by elevating wife’s

  personal moral beliefs over husband’s constitutional right to avoid

  procreation. Fabos, ¶¶ 54-55. The division declined to adopt a

  “bright line” rule that, because wife wants to donate the pre-

  embryos rather than implant them to have children, she cannot

  prevail under any circumstance over husband’s interest in avoiding

  procreation. See id. at ¶¶ 35-40. Echoing language in Rooks, the

  division further held, however, that “ordinarily a party not wanting

  to procreate should prevail when the other party wants to donate

  the pre-embryos instead of using them to have a child of his or her

  own.” Id. at ¶ 45 (emphasis in original); see id. at ¶¶ 34, 38.2


  2In re Marriage of Rooks referred to this language in a section of its
  opinion surveying how other jurisdictions have resolved these
  questions, not in its holding. 2018 CO 85, ¶ 32. But the supreme
  court relied on Davis v. Davis, 842 S.W.2d 588 (Tenn. 1992), in
  articulating the Rooks factors, specifically citing Davis for the


                                    12
¶ 24   On remand, Fabos instructed the district court to

             rebalance the parties’ interests in accord with Rooks;

             do so “without weighting wife’s subjective belief that the

                 pre-embryos should be protected as human life more

                 heavily than husband’s interest in not procreating

                 using the pre-embryos”; and

             allow the parties an opportunity to present additional

                 evidence and argument.

  Id. at ¶ 57.

                      C.    The Judgment on Remand

¶ 25   This brings us to the proceedings and judgment on remand, in

  which the district court addressed the Rooks factors as follows:

       1. Intended Use by the Party Wanting to Preserve the Pre-

          Embryos. The court weighted wife’s interest under this




  proposition that a “party who seeks to become a genetic parent
  through implantation of the pre-embryos, for example, has a
  weightier interest than one who seeks to donate the pre-embryos to
  another couple.” Rooks, ¶¶ 66, 69. Consistent with Rooks, Fabos
  extended Colorado’s reliance on Davis for the proposition that
  “ordinarily a party not wanting to procreate should prevail when the
  other party wants to donate the pre-embryos instead of using them
  to have a child of his or her own.” In re Marriage of Fabos, 2019
  COA 80, ¶ 45 (emphasis in original).

                                     13
  factor as “substantial.” The court acknowledged that “[o]n

  an objective scale,” a party’s interest in wanting to have a

  child using the pre-embryos is entitled to greater weight

  than a party’s interest in donating the pre-embryos to a

  third party. But it did not accord wife’s interest in donation

  less weight than if she wanted to have the pre-embryos

  implanted. Instead, based on the “subjective importance” of

  wife’s “bona fide, long-standing, and sincere” religious

  beliefs and her “deeply rooted conviction that pre-embryos

  are human life,” it weighted her interest in donating the pre-

  embryos the same as if she wanted to implant them.

2. Ability or Inability to Become a Genetic Parent Otherwise.

  The court weighted this factor slightly in wife’s favor, even

  though the parties had already had genetic children using

  the pre-embryos and wife’s primary interest was to donate

  the pre-embryos, not to have more children herself.

3. Reasons for Undertaking IVF. The court found this factor to

  be neutral, noting that the parties had participated in IVF to

  have a genetic child, they had achieved that goal, and their




                            14
  current interests were no longer consistent with their

  original reason for undergoing IVF.

4. Emotional, Financial, or Logistical Hardship for the Party

  Seeking to Avoid Becoming a Genetic Parent. The court

  found that the emotional burden on husband would be

  “significant” if wife were permitted to preserve the pre-

  embryos and donate them to another couple to have a child.

  The court said it was persuaded that husband’s concern

  about not being a part of a child’s life if that child was

  created with his genetic material was “an essential part of

  how [husband] views himself,” “sincere,” and “grounded in

  his life experiences.” The court found that husband’s

  characterization of this value was “somewhat overstated”

  based on the IVF agreement to donate the pre-embryos in

  other scenarios — on the parties’ mutual death or incapacity

  and when wife reaches age fifty-five. It viewed the IVF

  agreement as the parties’ “prior balancing” of their respective

  values in favor of wife. Still, the court concluded that “the

  emotional, financial, and intangible burdens on” husband if




                             15
         wife were permitted to donate the pre-embryos “would be

         significant.”

       5. Bad Faith. The court found that neither party acted in bad

         faith, and therefore this factor did not weigh in favor of

         either party.

       6. Other Considerations. The court weighted this “catch-all”

         factor in wife’s favor. It considered the parties’ agreement to

         donate the pre-embryos in other scenarios and its

         assessments of the parties’ credibility and the subjective

         importance of their constitutionally based beliefs to each of

         them. It found that wife’s belief that the pre-embryos are

         human lives was “bona fide, passionate, [and] antedate[s]

         this dispute,” whereas husband failed to articulate a basis

         for changing his mind concerning the parties’ previous

         decision to prioritize wife’s beliefs by agreeing to donate the

         pre-embryos in other scenarios.

¶ 26   In conclusion, the court stated that both parties’ interests —

  wife’s interest in preserving the pre-embryos and husband’s interest

  in discarding them — were grounded in rights guaranteed by the

  Constitution. But it concluded that wife’s interest in donating the


                                   16
  pre-embryos was weightier than husband’s interest in avoiding

  procreation. Therefore, it awarded the pre-embryos to wife to

  donate to another couple.

  D.        The District Court Misapplied the Rooks Factors and Failed to
                           Comply with the Fabos Mandate

       1.     The District Court Misapplied Rooks by Considering Wife’s
                     Religious Beliefs as Part of the First Factor

¶ 27        The district court erred by considering wife’s religious belief

  that the pre-embryos are human lives when weighting the first

  Rooks factor — the intended use of the party seeking to preserve the

  disputed pre-embryos.

¶ 28        It is undisputed that wife’s primary intended use of the pre-

  embryos is to donate them to another infertile couple. The court

  first acknowledged that, “[o]n an objective scale,” a party’s desire to

  implant pre-embryos to bear children is entitled to greater weight

  than a party’s desire to donate them. See Rooks, ¶ 66. But it noted

  that wife’s desire to preserve the pre-embryos “is based upon her

  deeply rooted conviction that pre-embryos are human life,” which is

  “grounded in [her] sincerely held religious beliefs.” It then

  acknowledged that Fabos instructed it not to give this factor greater

  or dispositive weight solely because it is based upon wife’s religious


                                         17
  views. See Fabos, ¶ 53. Nonetheless, the court refused to “ignore[]

  or discount[]” the subjective importance of this factor to wife “simply

  because it is bound up with her religious beliefs.” Because of the

  sincerity of wife’s religious belief that the pre-embryos are human

  life, the court weighted her intent to donate the pre-embryos the

  same as if she desired to implant them. And it weighted this factor

  substantially in wife’s favor.

¶ 29   The district court’s application of this first Rooks factor was

  erroneous in two ways. First, contrary to Rooks, the court weighted

  wife’s desire to donate the pre-embryos as equivalent to a desire to

  implant them to become a genetic parent. See Rooks, ¶ 66. The

  supreme court made clear that “[a] party who seeks to become a

  genetic parent through implantation of the pre-embryos, for

  example, has a weightier interest than one who seeks to donate the

  pre-embryos to another couple.” Id.

¶ 30   Second, contrary to Fabos, the court again considered wife’s

  subjective beliefs regarding the morality of preserving the pre-

  embryos. See Fabos, ¶ 52. The first Rooks factor simply asks what

  the party seeking to preserve the pre-embryos intends to do with

  them. Rooks, ¶ 66. Does that party seek to implant the pre-


                                    18
  embryos to achieve genetic parenthood or does that party seek to

  donate them? The first factor is not concerned with why the party

  prefers to preserve the pre-embryos over discarding them.

¶ 31   When reviewing how the district court evaluated wife’s interest

  in donating the pre-embryos in its original, pre-remand order, the

  Fabos division explained that

            the district court identified what appears to be
            a corollary factor that turned on the “the
            parties’ personal views of the morality of
            discarding fertilized embryos” and weighted
            that factor heavily in favor of wife. Nothing in
            [Rooks] suggests that the weight to be
            attributed to a party’s interest in donating
            should in any way turn on that party’s
            personal views of the morality of donating.

  Fabos, ¶ 52. The division criticized the court for “weighting ‘heavily’

  wife’s personal beliefs that the pre-embryos were human lives and

  describing her interest in donating them as a ‘productive purpose’

  as compared with husband’s intent to discard them.” Id. at ¶ 53.

¶ 32   We recognize that, on remand, the court did not again make

  its own value judgment about the parties’ desired disposition of the

  pre-embryos — that wife intends to use the pre-embryos for a

  “productive purpose” whereas husband intends to “simply” discard

  them. See id. Nevertheless, the court weighted the first Rooks


                                    19
  factor substantially in wife’s favor by doing the very thing Fabos

  instructed it not to do. The court weighted this factor based on

  wife’s deeply held personal views of the morality of discarding the

  pre-embryos. The only difference between how the court treated

  this factor before and after remand is that wife’s moral views were

  more clearly “bound up with her religious beliefs” on remand. But

  regardless of whether such moral beliefs are religious or secular,

  they should not form part of the court’s consideration of the first

  Rooks factor.

¶ 33   The result of the district court’s errors in applying the first

  Rooks factor is that it weighted that factor far more significantly in

  wife’s favor than it should have. Rooks instructs us that a party’s

  right to achieve procreation and a party’s right to avoid procreation

  are “equivalently important,” constitutionally based rights. Rooks,

  ¶¶ 3, 74. It follows that a party’s desire to implant pre-embryos to

  achieve genetic parenthood and a party’s desire to avoid genetic

  parenthood likewise are “equivalently important.” And, because a

  party’s desire to donate pre-embryos is entitled to less weight than

  a party’s desire to implant them, a party’s desire to donate must

  also be entitled to less weight than a party’s desire to avoid genetic


                                    20
  parenthood. See Fabos, ¶ 45 (“[O]rdinarily a party not wanting to

  procreate should prevail when the other party wants to donate the

  pre-embryos instead of using them to have a child of his or her

  own.”) (emphasis in original).

       2.     Although It Was Appropriate to Consider Wife’s Religious
              Beliefs, the District Court Did Not Comply with the Fabos
               Mandate Not to Weight Those Beliefs More Heavily than
                         Husband’s Interest in Not Procreating

¶ 34        Our analysis relating to the first Rooks factor should not be

  read to mean that the district court erred by considering wife’s

  religious beliefs. To the contrary, it was proper — and required —

  for the court to hear evidence concerning wife’s religious beliefs

  about the disposition of pre-embryos. See Masterpiece Cakeshop,

  Ltd. v. Colo. Civ. Rights Comm’n, 584 U.S. ___, ___, 138 S. Ct. 1719,

  1731 (2018); United States v. Seeger, 380 U.S. 163, 185 (1965). But

  instead of considering wife’s religious beliefs as part of the first

  Rooks factor, which erroneously caused the district court to weight

  that factor substantially in wife’s favor, the court should have

  considered wife’s beliefs as an additional factor beyond those

  articulated in Rooks.




                                        21
¶ 35   True, Rooks identified the “hardship for the person seeking to

  avoid becoming a genetic parent” as a factor a court should

  consider without identifying as a corresponding factor the hardship

  to the person seeking to preserve the pre-embryos if a court

  authorized the pre-embryos to be discarded. Rooks, ¶ 69; Fabos,

  ¶ 56 (“[T]o the extent the supreme court in [Rooks] identified

  hardship or emotional toll as a consideration, it was only with

  respect to ‘the spouse seeking to avoid becoming a genetic parent.’”

  (quoting Rooks, ¶ 4)). But Rooks also authorized courts to consider

  other relevant factors on a case-by-case basis. Rooks, ¶ 71. And no

  one’s sincerely held religious beliefs were at issue in Rooks.

¶ 36   Thus, we agree with the district court that it was proper to

  consider wife’s religiously grounded beliefs and husband’s secularly

  grounded beliefs as part of the Rooks balancing framework.

  Husband’s beliefs were properly considered as part of the fourth

  Rooks factor — the hardship to the person seeking to avoid

  becoming a genetic parent — and wife’s beliefs were properly

  considered as an additional factor beyond those articulated in

  Rooks.




                                    22
¶ 37   We also acknowledge that it is the district court’s prerogative

  to make credibility determinations. Fabos, ¶ 46; In re Marriage of

  Farr, 228 P.3d 267, 270 (Colo. App. 2010). And we acknowledge

  that, based on the parties’ IVF agreement, the court found

  husband’s “characterization” of his stated values “somewhat

  overstated.” But the court concluded that husband’s beliefs were

  “an essential part of how [he] views himself” and that the emotional

  burden on him would be significant.3 It did not find that husband’s

  beliefs were not credible.

¶ 38   Under these circumstances, it was not proper for the court to

  take the further step of attempting to evaluate the “subjective

  importance” of the parties’ constitutionally based beliefs to them —

  either wife’s religious beliefs to her or husband’s secular beliefs to

  him. See Masterpiece Cakeshop, 584 U.S. at ___, 138 S. Ct. at 1731



  3 As Rooks directed, the district court on remand considered the
  “emotional, financial, or logistical considerations” as part of its
  consideration of the hardship to husband. Rooks, ¶ 69. But the
  court found the financial aspect of this factor to be neutral and the
  logistical aspect of this factor capable of mitigation through
  appropriate orders placing limitations on the manner in which the
  pre-embryos could be donated. Accordingly, the only consideration
  given any weight as part of this factor was the emotional burden on
  husband, which the court found would be significant.

                                     23
  (a court cannot “pass[] judgment upon” a party’s religious beliefs);

  see also Van Osdol v. Vogt, 908 P.2d 1122, 1130 (Colo. 1996) (“[I]t is

  not the position of a judge to decide what a person’s belief system is

  or should be, or how important those beliefs are to that person.”)

  (emphasis added). By doing so, the court ran afoul of Fabos’

  mandate that it rebalance the parties’ interests in accord with

  Rooks “without weighting wife’s subjective belief that the pre-

  embryos should be protected as human life more heavily than

  husband’s interest in not procreating using the pre-embryos.”

  Fabos, ¶ 57.

       3.     The District Court Misapplied the Second Rooks Factor by
              Weighting it Slightly in Favor of Wife when Wife Wanted to
                             Donate Rather Than Implant

¶ 39        The second Rooks factor requires the district court to consider

  “the demonstrated physical ability (or conversely, inability) of the

  party seeking to implant the disputed pre-embryos to have biological

  children through other means.” Rooks, ¶ 67 (emphasis added).

¶ 40        In its original, pre-remand order allocating the pre-embryos to

  wife, the district court considered a similarly phrased factor: “The

  Parties’ Respective Ability to Bear Children in the Future.” Because

  neither party desired to use the pre-embryos “to conceive and


                                        24
  parent another child,” the court concluded that this factor was

  “largely irrelevant to the present dispute.”

¶ 41   On remand, however, it appears that the court reweighed this

  factor “slightly” in wife’s favor because she was incapable of

  otherwise having more biological children and was willing to

  implant the pre-embryos rather than donate them as “an alternative

  means of achieving her ultimate objective of preserving the pre-

  embryos.” But the district court determined that wife’s alternative

  request to implant the pre-embryos would not prevail under the

  Rooks balancing test and wife did not cross-appeal that portion of

  the court’s judgment. The scenario on review is one in which wife

  seeks to donate the pre-embryos rather than implant them. Under

  that scenario, wife is not a party “seeking to implant the disputed

  pre-embryos,” so wife’s ability or inability to have biological children

  through other means is irrelevant for purposes of the second Rooks

  factor.

¶ 42   By weighting this factor in favor of wife — even “slightly” — the

  district court again improperly elevated mother’s “ultimate objective

  of preserving the pre-embryos” over husband’s interest in avoiding




                                    25
  genetic parenthood, contrary to the Fabos mandate. Given the facts

  of this case, this Rooks factor should have been weighted neutrally.

  4.   This Case Is Not One of Those Rare Circumstances Where the
       Party Wanting to Donate Prevails Against the Party Wanting to
                            Avoid Procreation

¶ 43   Ordinarily, when a district court misapplies the law, remand is

  required to allow the court to reweigh the evidence and rebalance

  the factors. See Fabos, ¶ 57; see also Buckmiller v. Safeway Stores,

  Inc., 727 P.2d 1112, 1117-18 (Colo. 1986). But here, properly

  applying the Rooks factors and faithfully following the Fabos

  mandate leads us to conclude, as a matter of law, that this is not

  one of the rare circumstances in which a court may compel a party

  to procreate against their will. See Fabos, ¶¶ 34, 45.

¶ 44   The district court weighted the third and fifth Rooks factors

  neutrally. And it considered another factor not addressed by Rooks

  — that the parties previously prioritized wife’s beliefs over

  husband’s by agreeing to donate the pre-embryos in other scenarios

  — and weighted that factor in wife’s favor. We see no errors in the

  court’s consideration of these factors.

¶ 45   But, as we have explained, correctly applying the Rooks

  factors to the facts as the district court found them to be would


                                    26
  require the court to weight the first Rooks factor in favor of husband

  rather than significantly in favor of wife and to weight the second

  Rooks factor neutrally. Although the court was permitted to

  consider a factor not addressed by Rooks — wife’s religious beliefs

  — applying the Fabos mandate would require the court not to

  weight that new factor more heavily than husband’s interest in not

  procreating, which the court considered under the fourth Rooks

  factor. Essentially, correctly applying Rooks and Fabos would

  cause these two factors to offset each other.

¶ 46   When these adjustments are made, determining which party

  would prevail in the balancing of interests becomes a close call.

  And if it is a close call, husband should prevail because “[o]rdinarily

  a party not wanting to procreate should prevail when the other

  party wants to donate the pre-embryos instead of using them to

  have a child of his or her own.” Id. at ¶ 45 (emphasis in original);

  see also Szafranski v. Dunston, 2013 IL App (1st) 122975, ¶ 42; J.B.

  v. M.B., 783 A.2d 707, 716 (N.J. 2001); Davis v. Davis, 842 S.W.2d

  588, 604 (Tenn. 1992).

¶ 47   Like the division in Fabos, however, we do not adopt a “bright

  line” rule that a party seeking to donate pre-embryos rather than


                                    27
  implant them can never prevail over the other party’s interest in

  avoiding procreation. A party seeking to donate may prevail based

  on other Rooks factors that were not implicated by this case or

  based on other case-specific factors not contemplated by Rooks.

  For example, if a court found that the party wanting to avoid

  procreation had engaged in bad faith, that factor might tilt the

  analysis in favor of the party wanting to donate. See Rooks, ¶ 70.

  Or if the parties had undergone IVF solely for the altruistic purpose

  of donating the pre-embryos rather than to produce their own

  genetic children, the party seeking to donate may prevail.

¶ 48    But none of those circumstances are present here.

  Accordingly, we conclude that this case does not present the rare

  circumstance where a party wanting to donate can prevail against a

  party wanting to avoid procreating. See Fabos, ¶¶ 34, 38, 45; see

  also Rooks, ¶ 32.

       E.   Wife’s Alternative Arguments for Affirming the Judgment

                            1.   Free Exercise

¶ 49    Wife argues that the district court should have applied strict

  scrutiny to the application of Rooks and given dispositive weight to

  her Free Exercise rights because it cannot require her to participate


                                    28
  in the destruction of the pre-embryos, which she considers her

  children.

¶ 50   The court rejected wife’s argument that strict scrutiny applied

  to its application of the Rooks test because of her religious beliefs.

  The court found that applying strict scrutiny would improperly tilt

  the Rooks test in wife’s favor because her position is based on

  religion, and that neither Rooks nor Fabos sanctions elevating wife’s

  religious view over husband’s secular view. See Fabos, ¶¶ 52-57;

  see also Rooks, ¶¶ 72, 74.

¶ 51   Although we are sensitive to wife’s concern that awarding the

  pre-embryos to husband will force her to participate in their

  destruction against her religious beliefs, the district court can enter

  orders to mitigate this concern. The district court can award

  husband the pre-embryos and authorize him to direct their

  disposal. Wife need not be involved in the process. See Burwell v.

  Hobby Lobby Stores, Inc., 573 U.S. 682, 731 (2014). Because the

  decision will belong to husband, wife will not be compelled to do

  anything in violation of her religious beliefs, and therefore there is

  no Free Exercise violation.




                                     29
                        2.   Promissory Estoppel

¶ 52   Wife argues that the district court should have applied

  promissory estoppel principles to enforce the parties’ alleged oral

  agreement that the pre-embryos would not be destroyed. But wife

  admitted at the hearing in 2017 that the parties had no discussion

  about what would happen to the pre-embryos if they divorced and

  that, in retrospect, she wished that they had addressed that issue

  in the IVF agreement. See Fabos, ¶ 29 (concluding consistent with

  wife’s testimony that the parties had no agreement for disposition of

  the pre-embryos in the event they divorced).

¶ 53   Therefore, neither the evidence nor Fabos supports that

  husband made a promise that the pre-embryos would not be

  destroyed on divorce. As the Rooks court noted, divorce is an event

  likely to change the parties’ intent concerning the disposition of any

  pre-embryos they created during their marriage. Rooks, ¶ 62.

  Accordingly, without evidence of a promise concerning the

  disposition of the pre-embryos specifically on divorce, wife’s

  promissory estoppel claim fails. See Pinnacol Assurance v. Hoff,

  2016 CO 53, ¶ 66; see also Kiely v. St. Germain, 670 P.2d 764, 767




                                    30
  (Colo. 1983) (describing the doctrine of promissory estoppel as

  applying when a party’s action is “induced by a specific promise”).

                  3.    Property Distribution Principles

¶ 54   Wife also argues that the court could have awarded (and that

  we should award) the pre-embryos to her under section 14-10-

  113(1)(a), C.R.S. 2021, because her contributions to creating and

  preserving them were greater than husband’s contribution.

¶ 55   We reject this argument because that statute is not the legal

  standard for allocating a divorcing couple’s pre-embryos. Rather,

  as the district court correctly concluded in rejecting wife’s section

  14-10-113(1) argument, pre-embryos are a special kind of marital

  property that are instead allocated under Rooks’ balancing test.

  See Rooks, ¶¶ 61-72; see also Fabos, ¶¶ 12-13.

                              4.   Bad Faith

¶ 56   Wife argues that the court should have considered husband’s

  failure to pay one-half of the storage fees for the pre-embryos as

  demonstrating his bad faith and use of the pre-embryos as leverage

  in the dissolution proceedings. See Rooks, ¶ 70. The court found

  that husband’s failure to timely and consistently pay his half of the

  storage fee “is not the type of bad faith conduct that is potentially


                                    31
  relevant in a dispute over the disposition of pre-embryos,” and that

  neither party had acted in bad faith. The court further ordered wife

  to pay all storage costs for the pre-embryos going forward.

¶ 57   The court’s findings are supported by the record. Husband

  testified that he did not intentionally fail to pay his half of the

  storage fees but rather he had not received “conclusive evidence”

  that wife had made the storage payments and he thought he was

  entitled to offset the obligation with amounts wife had agreed to pay

  him for their children’s extracurricular activities. The court noted

  that the parties had “a myriad of financial disputes since their

  divorce.” Thus, husband’s failure to consistently pay the storage

  fees is properly viewed as an example of the parties’ continuing

  inability to resolve their financial obligations amicably and is not

  indicative of bad faith in relation to the pre-embryos specifically.

                                   Disposition

¶ 58   The judgment is reversed, and we direct entry of judgment for

  husband on remand, awarding the pre-embryos to him to discard.

  We remand the case to the district court for the sole purposes of

  entry of this judgment and the entry of such collateral orders as

  may be necessary to effectuate that judgment.


                                     32
JUDGE BROWN and JUDGE JOHNSON concur.




                     33